Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 0:20-cv-60299-KMM

   TIFFANY (NJ) LLC,

          Plaintiff,
   v.

   THE INDIVIDUALS, PARTNERSHIPS, AND
   UNINCORPORATED ASSOCIATIONS IDENTIFIED
   ON SCHEDULE “A”,

          Defendants.
                                                          /

                                 DEFAULT JUDGMENT ORDER

          THIS CAUSE came before the Court upon Plaintiff Tiffany (NJ) LLC’s (“Plaintiff”)

   Motion for Entry of Final Default Judgment Against the Individuals, Partnerships, and

   Unincorporated Associations identified on Schedule “A” hereto (collectively, “Defendants”).

   (“Mot.”) (ECF No. 53). Defendants did not file a response to the Motion and the time to do so has

   passed. The Motion is now ripe for review.

   I.     BACKGROUND

          A.      Factual Background

          This is an action for federal trademark counterfeiting and infringement, false designation

   of origin, common law unfair competition, and common law trademark infringement pursuant to

   15 U.S.C. §§ 1114, 1116, and 1125(a), and The All Writs Act, 28 U.S.C. § 1651(a). (“Am.

   Compl.”) (ECF No. 17) ¶ 1. Plaintiff is a limited liability company that operates boutiques

   throughout the world and is, in part, engaged in the business of manufacturing and distributing a

   variety of high-quality luxury goods under multiple world-famous common law and federally

   registered trademarks. Id. ¶ 4. Defendants are individuals and/or business entities who are the
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 2 of 23



   past and present controlling forces behind the sale of products bearing and/or using counterfeits

   and infringements of Plaintiff’s trademarks. Id. ¶¶ 7, 10.

          Tiffany is the owner of all rights in and to the following trademarks (collectively “Tiffany

   Marks”):

                      Registration
     Trademark         Number         Registration Date                  Class / Goods
                       0,023,573      September 5, 1893
                                                                  IC 14 – Jewelry and Watches.
                                                             IC 14 – Jewelry for Personal Wear, Not
                                                                 Including Watches; and Flat and
      TIFFANY          0,133,063          July 6, 1920
                                                              Hollow Ware Made of or Plated with
                                                                         Precious Metal.
                                                              IC 14 – Decorative Art Objects Made
                                                                in Whole or in Part of Precious or
                                                                 Semi- Precious Metals-Namely,
                                                               Figurines, Boxes, Bowls, Trays, and
                                                              Flowers, Jewelry, Metal Wares Made
                                                                in Whole or in Part of Precious or
    TIFFANY &                                                     Semi-Precious Metals-Namely,
                       1,228,189      February 22, 1983         Business Card Cases, Candelabras,
         CO.                                                    Candlesticks, Cigar and Cigarette
                                                             Boxes, Napkin Rings, and Bookmarks,
                                                                Semi-Precious Stones, Natural and
                                                                         Cultured Pearls.
                                                              IC 14 – Decorative Art Objects Made
                                                                in Whole or in Part of Precious or
                                                                 Semi- Precious Metals-Namely,
      TIFFANY          1,228,409      February 22, 1983          Figurines, Boxes, Bowls, Trays,
                                                               Jewelry, Semi- Precious Stones, and
                                                                   Natural and Cultured Pearls.

                                         December 24,        IC 14 – All Types of Jewelry Made of,
       T & CO.         1,669,365                              or in Part of, Precious Metals and/or
                                             1991            with Precious or Semi-Precious Stones.



                                                                IC 14 – Jewelry; Watches. IC 21 –
                       2,359,351         June 20, 2000                  Decorative Boxes.




                                                         2
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 3 of 23



                                                            IC 14 – Jewelry; watches and clocks;
                                                              precious and semi-precious stones;
                                                           decorative art objects made in whole or
                                                              in part of precious metals and their
                                                             alloys, namely, figurines, boxes and
                                                             trophies; natural and cultured pearls;
                                                            metal wares made in whole or in part
                                                              of precious metals, and their alloys,
                                                              namely, candelabras, candlesticks,
                                                           cigar and cigarette boxes and ashtrays;
                                                           bowls, serving trays, tumblers, pitchers,
                                                               corkscrews, cups, porringers, and
                                                           perfume flasks sold empty, all made in
                                                           whole or in part of precious metals and
                                                             their alloys; bar accessories made of
                                                                precious metals and their alloys,
                                                            namely, coasters; clothing accessories
                                                               made of precious metals and their
                                                           alloys, namely, money clips, cufflinks,
                                                               key rings, collar stays, tie bars, tie
                      2,416,795       January 2, 2001      tacks, belt buckles, and shirt studs; pill
                                                            boxes made of or plated with precious
                                                           metals and their alloys; golf clubs, and
                                                             place markers for golf balls made in
                                                           whole or in part of precious metals and
                                                               their alloys; picture, calendar and
                                                           photograph frames made in whole or in
                                                           part of precious metals and their alloys




                      5,176,498        April 4, 2017                   IC 14 – Jewelry




   Id. ¶ 16. The Tiffany Marks have been used in interstate commerce to identify and distinguish

   Tiffany’s high-quality luxury goods for an extended period of time. Id. ¶ 17. The Tiffany Marks

   are symbols of Tiffany’s quality, reputation and goodwill and have never been abandoned. Id.

   ¶ 18.




                                                       3
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 4 of 23



          Plaintiff has never assigned or licensed the Tiffany Marks to any of the Defendants. Id.

   ¶ 23. Nonetheless, Defendants are promoting and advertising, distributing, selling, and/or offering

   for sale goods in interstate commerce using and bearing counterfeit and infringing trademarks that

   are exact copies of the Tiffany Marks (the “Counterfeit Goods”) through at least the Internet based

   e-commerce stores, photo albums, and an interactive commercial Internet website operating under

   the Seller IDs and Subject Domain Name. Id. ¶ 25.        Defendants’ Counterfeit Goods are of a

   quality substantially and materially different than that of Tiffany’s genuine goods. Id. ¶ 26.

   Accordingly, Defendants’ infringing activities are likely to cause confusion, deception, and

   mistake in the minds of consumers before, during, and after the time of purchase. Id. ¶ 33.

   Moreover, Defendants’ conduct is likely to create a false impression and deceive customers, the

   public, and the trade into believing there is a connection or association between Tiffany’s genuine

   goods and Defendants’ Counterfeit Goods, which there is not. Id. Defendants are engaging in the

   counterfeiting and infringing activities knowingly and intentionally or with reckless disregard or

   willful blindness to Tiffany’s rights for the purpose of trading on Tiffany’s goodwill and

   reputation. Id. ¶ 32.

          B.      Procedural Background

          On February 12, 2020, Plaintiff filed a complaint. (ECF No. 1). On February 13, 2020,

   Plaintiff filed an Ex Parte Application for Entry of Temporary Restraining Order, Preliminary

   Injunction, and Order Restraining Transfer of Assets and Memorandum of Law in Support

   Thereof, (ECF No. 8), and an Ex Parte Motion for Order Authorizing Alternate Service of Process

   of Defendants, (ECF No. 9). On April 15, 2020, the Court granted the Ex Parte Motion for Order

   Authorizing Alternate Services of Process of Defendants, authorizing Plaintiff to serve the

   Summonses, Complaint, and all future filings in this matter upon Defendants via electronic mail



                                                       4
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 5 of 23



   (“e-mail”) and via Plaintiff’s designated serving notice website by posting copies of the same on

   the Internet website appearing at the URL http://servingnotice.com/TfX6wk/index.html. (ECF

   No. 11). On April 17, 2020, the Court entered an Order granting Plaintiff’s request for a temporary

   restraining order, see (ECF No. 12), and subsequently converted the temporary restraining order

   into a preliminary injunction on May 16, 2020, see (ECF No. 41).

          On April 28, 2020, Plaintiff filed the Amended Complaint, alleging claims for (1)

   trademark counterfeiting and infringement pursuant to § 32 of the Lanham Act, 15 U.S.C. § 1114

   (“Count I”); (2) false designation of origin pursuant to § 43(a) of the Lanham Act, 15 U.S.C.

   § 1125(a) (“Count II”); common law unfair competition (“Count III”); and common law trademark

   infringement (“Count IV”). See Am. Compl. ¶¶ 39–63. Pursuant to the Court’s Order granting

   Plaintiff’s Ex Parte Motion for Order Authorizing Alternate Service of Process of Defendants,

   Plaintiff served Defendants with their respective Summonses and a copy of the Amended

   Complaint on April 28, 2020. (ECF No. 27).

          As of the date of this Order, Defendants have failed to respond to the Amended Complaint.

   On May 20, 2020 and June 9, 2020, Plaintiff filed its Requests for Clerk’s Entry of Default as to

   Defendants, (ECF Nos. 46, 50), and the Clerk of the Court entered default against Defendants,

   (ECF Nos. 47, 51). Now, Plaintiff moves the Court to grant Final Default Judgment against

   Defendants. See Mot.

   II.    LEGAL STANDARD

          A court may enter default judgment against a defendant pursuant to Federal Rule of Civil

   Procedure 55(b)(2).    “The mere entry of a default by the Clerk of the Court does not in itself

   warrant the entry of a default judgment by the Court.” Garrido v. Linden Contracting Servs., No.

   0:14-cv-60469-KMM, 2014 WL 12603170, at *1 (S.D. Fla. Aug. 21, 2014). “Rather, the Court



                                                       5
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 6 of 23



   must find that there is a sufficient basis in the pleadings for the judgment to be entered.” Id.

   (citation omitted). “A party in default has admitted all well-pleaded allegations of fact.” Id.

   (citation omitted).

          “Although a defaulted defendant admits well-pleaded allegations of liability, allegations

   relating to the amount of damages are not admitted by virtue of default. Rather, the Court

   determines the amount and character of damages to be awarded.” Miller v. Paradise of Port

   Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999) (citations omitted). Damages may be

   awarded without an evidentiary hearing “only if the record adequately reflects the basis for award

   via . . . a demonstration by detailed affidavits establishing the necessary facts.” Adolph Coors Co.

   v. Movement against Racism & Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (citations and internal

   quotation marks omitted). In other words, a court may award damages “as long as the record

   contains evidence allowing the court to ascertain damages from ‘mathematical calculations’ and

   ‘detailed affidavits.’” Holtz v. Bagel Mkt., Inc., No. 12-62040-CIV-ROSENBAUM, 2013 WL

   12141515, at *2 (S.D. Fla. Apr. 29, 2013) (quoting Adolph, 777 F.2d at 1543–44).

   III.   DISCUSSION

          A.      Liability

          As a result of their default, Defendants concede that they violated Plaintiff’s federally-

   registered trademarks and the Court finds them liable for (1) trademark counterfeiting and

   infringement pursuant to § 32 of the Lanham Act (Count I); (2) false designation of origin pursuant

   to § 43(a) of the Lanham Act (Count II); common law unfair competition (Count III); and common

   law trademark infringement (Count IV). The Court first provides the legal standard for each

   Count, and then discusses whether Plaintiff establishes Defendants’ liability.




                                                        6
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 7 of 23



                   1.      Counts I & IV: Trademark Counterfeiting and Infringement Pursuant to
                           § 32 of the Lanham Act, and Common Law Trademark Infringement Legal
                           Standard

           Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

   infringement if, without the consent of the registrant, a defendant uses “in commerce any

   reproduction, counterfeit, copy, or colorable imitation of a registered mark in connection with the

   sale, offering for sale, distribution, or advertising of any goods or services on or in connection with

   which such use is likely to cause confusion, or to cause mistake, or to deceive.” § 1114(1)(a). In

   order to prevail on its trademark infringement claim under Section 32 of the Lanham Act, a

   plaintiff must demonstrate that (1) it had prior rights to the mark at issue; and (2) Defendants

   adopted a mark or name that was the same, or confusingly similar to Plaintiff’s trademark, such

   that consumers were likely to confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261

   F.3d 1188, 1193 (11th Cir. 2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks,

   Inc., 106 F.3d 355, 360 (11th Cir. 1997)). The analysis of liability for Florida common law

   trademark infringement is the same as under the Lanham Act. Gift of Learning Found., Inc. v.

   TGC, Inc., 329 F.3d 792, 802 (11th Cir. 2003).

                   2.      Count II: False Designation of Origin Pursuant to § 43(a) of the Lanham
                           Act Legal Standard

           To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

   Act, a plaintiff must prove that the defendant used in commerce, in connection with any goods or

   services, any word, term, name, symbol or device, or any combination thereof, or any false

   designation of origin, that is likely to deceive as to the affiliation, connection, or association of the

   defendant with the plaintiff, or as to the origin, sponsorship, or approval, of the defendant’s goods

   by the plaintiff. 15 U.S.C. § 1125(a)(1). The test for liability for false designation of origin under

   § 1125(a) is the same as for a trademark counterfeiting and infringement claim—i.e., whether the


                                                          7
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 8 of 23



   public is likely to be deceived or confused by the similarity of the marks at issue. See Two Pesos,

   Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                  3.      Count III: Common Law Unfair Competition Legal Standard

          Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

   between the plaintiff’s and the defendant’s products is also the determining factor in the analysis

   of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, No. 83–

   8381–Civ–Paine, 1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for

   determining whether there is a likelihood of confusion, and thus trademark infringement, false

   designation of origin, and unfair competition under the common law of Florida, is set forth in John

   H. Harland, Inc. v. Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983).”); see also Boston

   Prof’l Hockey Ass’n v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As

   a general rule . . . the same facts which would support an action for trademark infringement would

   also support an action for unfair competition.”).

                  4. Plaintiff Has Established Defendants’ Liability as to All Counts

          Plaintiff has established Defendants’ liability as to all four Counts. Plaintiff used the

   Tiffany Marks “extensively and continuously before Defendants began offering counterfeit and

   confusingly similar imitations of [Plaintiff’s] merchandise.”        Am. Compl. ¶ 25.        Further,

   “Defendants are promoting and advertising, distributing, selling, and/or offering for sale goods

   . . . using and bearing counterfeit and infringing trademarks that are exact copies of the Tiffany

   Marks . . . through at least the Internet based e-commerce stores, photo albums, and a (sic)

   interactive commercial Internet website operating under the Seller IDs and Subject Domain Name”

   without Plaintiff’s consent or authorization. Id. ¶¶ 25, 31. As a result, Defendants’ activities “are

   likely to cause confusion, deception, and mistake in the minds of consumers before, during, and

   after the time of purchase.” Id. ¶ 33. Moreover, Defendants’ . . . conduct is likely to create a false
                                                         8
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 9 of 23



   impression and deceive customers, the public, and the trade into believing there is a connection or

   association between Tiffany’s genuine goods and Defendants’ Counterfeit Goods[.]”                 Id.

   Accordingly, Plaintiff has satisfied the elements and established Defendants’ liability for

   trademark counterfeiting and infringement pursuant to § 32 of the Lanham Act; false designation

   of origin pursuant to § 43(a) of the Lanham Act; common law unfair competition; and common

   law trademark infringement. See also id. ¶¶ 7–15, 25–34, 40–43, 47–51, 55–57, 60–62.

          B.      Damages

          Pursuant to 15 U.S.C. § 1117(c), Plaintiff has elected to recover an award of statutory

   damages as to Count I of the Amended Complaint.1 See Mot. at 15. Specifically, Plaintiff requests

   statutory damages in the amount of $1,000,000.00 against each Defendant. Mot. at 17.

          In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

   or distribution of goods, § 1117(c) provides that a plaintiff may elect an award of statutory

   damages at any time before final judgment is rendered in the sum of not less than $1,000.00 nor

   more than $200,000.00 per counterfeit mark per type of good. § 1117(c)(1). In addition, if the

   Court finds that the defendant’s counterfeiting actions were willful, it may impose damages above

   the maximum limit up to $2,000,000.00 per mark per type of good. § 1117(c)(2).

          The Court has wide discretion to determine the amount of statutory damages. Petmed

   Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1219 (S.D. Fla. 2004) (citing

   Cable/Home Commc’n Corp. v. Network Prod., Inc., 902 F.2d 829, 852 (11th Cir. 1990)). An




   1
      The Amended Complaint also sets forth causes of action for false designation of origin pursuant
   to § 43(a) of the Lanham Act (Count II), common law of unfair competition (Count III), and
   common law trademark infringement (Count IV). As to Counts II, III and IV, the allowed scope
   of monetary damages is encompassed in 15 U.S.C. § 1117(c). Accordingly, judgment on Counts
   II, III and IV is limited to the amount awarded pursuant to Count I and entry of the requested
   equitable relief.
                                                        9
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 10 of 23



   award of statutory damages is appropriate despite a plaintiff’s inability to provide actual damages

   caused by a defendant’s infringement. Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D.

   Mich. 2006) (“[A] successful plaintiff in a trademark infringement case is entitled to recover

   enhanced statutory damages even where its actual damages are nominal or non-

   existent.”); Playboy Enter., Inc. v. Universal Tel–A–Talk, Inc., No. Civ. A. 96–6961, 1998 WL

   767440, at *8 (E.D. Pa. Nov. 3, 1998) (awarding statutory damages where plaintiff failed to prove

   actual damages or profits). Indeed, Congress enacted a statutory damages remedy in trademark

   counterfeiting cases because evidence of a defendant’s profits in such cases is almost impossible

   to ascertain. See, e.g., S. REP. NO. 104–177, pt. V(7) (1995) (discussing purposes of Lanham Act

   statutory damages); see also Petmed Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are

   “[e]specially appropriate in default judgment cases due to infringer nondisclosure”).

           A defendant’s intent can be of probative value for establishing willfulness, triggering an

   enhanced statutory award. PetMed Express, Inc., 336 F. Supp. 2d at 1220. A defendant is deemed

   to have acted willfully where “the infringer acted with actual knowledge or reckless disregard” to

   a plaintiff’s intellectual property rights. See Arista Records, Inc. v. Beker Enter., Inc., 298 F. Supp.

   2d 1310, 1312 (S.D. Fla. 2003). Willfulness may also be inferred from the defendant’s default.

   See id. at 1313 (listing cases).

           Here, the allegations in the Complaint, which are taken as true, establish that Defendants

   intentionally copied the Tiffany Marks for the purpose of deriving the benefit of Plaintiff’s

   international reputation. See, e.g., Am. Compl. ¶¶ 26, 29–31. Regardless, willfulness may be

   inferred because Defendants defaulted in this case. See Arista Records, Inc., 298 F. Supp. 2d at

   1313. Therefore, the Lanham Act permits the Court to award up to $2,000,000.00 dollars per




                                                         10
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 11 of 23



   infringing mark per type of good as statutory damages to ensure that Defendants do not continue

   their intentional and willful counterfeiting activities. § 1117(c)(2).

          Because of Defendants’ extensive and willful counterfeiting and in order to deter

   Defendants and others from continuing to counterfeit or otherwise infringe Plaintiff’s trademarks,

   compensate Plaintiff, and punish Defendants, the Court finds that statutory damages in the amount

   of $1,000.000.00 against each Defendant is just. See Mycoskie, LLC v. 1688best, No. 18-cv-

   60925-KMM (S.D. Fla. Sept. 5, 2018), ECF No. 47 (awarding statutory damages in the amount of

   $1,000,000.00 against each defendant); Goyard St-Honore v. Agote, No. 17-cv-62276-KMM (S.D.

   Fla. Apr. 19, 2018), ECF No. 49 (same); Cartier Int’l A.G. v. replicapanderaiwatches.cn, No. 17-

   cv-62401-KMM (S.D. Fla. Apr. 2, 2018), ECF No. 65 (same).

          C.      Permanent Injunction

          Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

   to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

   violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy

   of choice for trademark and unfair competition cases, since there is no adequate remedy at law for

   the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

   Supp. 1499, 1509–10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

   1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

   available. See, e.g., Petmed Express, Inc., 336 F. Supp. 2d at 1222–23. A defendant’s failure to

   respond or otherwise appear in an action makes it difficult for a plaintiff to prevent further

   infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d. 1096, 1103 (N.D. Cal.

   2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance that




                                                        11
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 12 of 23



   defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent injunctive

   relief.”).

           Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

   suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

   favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

   Inc. v. MercExchange, LLC, 547 U.S. 388, 392 (2006). Plaintiff has carried its burden on each of

   the four factors. Accordingly, permanent injunctive relief is appropriate.

           Plaintiff has established that it has suffered irreparable harm. Specifically, in trademark

   cases, “a sufficiently strong showing of likelihood of confusion . . . may by itself constitute a

   showing of a substantial threat of irreparable harm.” McDonald’s Corp. v. Robertson, 147 F.3d

   1301, 1310 (11th Cir. 1998); see also Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d

   982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale of thousands of pairs of

   counterfeit jeans would damage LS & Co.’s business reputation and might decrease its legitimate

   sales.”). Plaintiff’s Amended Complaint alleges that Plaintiff has suffered and will continue to

   suffer irreparable harm absent a permanent injunction. Am. Compl. ¶ 37. Further, the Amended

   Complaint alleges, and Plaintiff’s submissions show, that the goods promoted, advertised, offered

   for sale, and sold by Defendants are nearly identical to Plaintiff’s genuine products and “are likely

   to cause confusion, deception, and mistake in the minds of consumers before, during, and after the

   time of purchase.” Id. ¶¶ 25, 26, 33.

           Plaintiff has no adequate remedy at law so long as Defendants continue to operate the Seller

   IDs and Subject Domain Names because Plaintiff cannot control the quality of what appears to be

   its products in the marketplace. See id. ¶¶ 37, 45, 53, 58, 63. An award of money damages alone

   will not cure the injury to Plaintiff’s reputation and goodwill that will result if Defendants’



                                                        12
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 13 of 23



   infringing and counterfeiting actions are allowed to continue. Moreover, Plaintiff faces hardship

   from loss of sales and its inability to control its reputation in the marketplace. By contrast,

   Defendants face no hardship if they are prohibited from the infringement of Plaintiff’s trademarks,

   which is an illegal act.

           Finally, the public interest supports the interest in the issuance of a permanent injunction

   against Defendants to prevent consumers from being misled by Defendants’ products. See Nike,

   Inc. v. Leslie, No. 85–960 Civ–T–15, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n

   injunction to enjoin infringing behavior serves the public interest in protecting consumers from

   such behavior.”). Accordingly, Plaintiff is entitled to a permanent injunction.

           Plaintiff requests that the Court order the (i) cancellation, or at Plaintiff’s election, transfer

   of the domain names at issue to Plaintiff, (ii) assignment of all rights, title and interest to the

   Subject Domain Names to Plaintiff, (iii) permanent delisting or deindexing of the Subject Domain

   Names from all search engines, (iv) permanent disablement and/or termination of Defendants’

   private message application accounts, including e-mail addresses, and (v) the removal of the

   listings and associated images of the goods bearing and/or using counterfeits and/or infringements

   of the Tiffany Marks used by Defendants from all Internet marketplace, social media, and image

   hosting websites, and private messaging platforms to ensure the associated e-commerce stores,

   photo albums, and social media accounts and websites may no longer be used as a means for selling

   goods bearing and/or using counterfeits and infringements of Tiffany’s trademarks and infringing

   upon Tiffany’s intellectual property rights. Mot. at 2.

           The Court’s broad equity powers allow it to fashion injunctive relief necessary to stop the

   Defendants’ infringing activities. See, e.g., Swann v. Charlotte–Mecklenburg Bd. of Educ., 402

   U.S. 1, 15 (1971) (internal quotation marks and citation omitted) (“Once a right and a violation



                                                          13
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 14 of 23



   have been shown, the scope of a district court’s equitable powers to remedy past wrongs is broad,

   for . . . [t]he essence of equity jurisdiction has been the power of the Chancellor to do equity and

   to mold each decree to the necessities of the particular case.”); United States v. Bausch & Lomb

   Optical Co., 321 U.S. 707, 724 (1944) (“Equity has power to eradicate the evils of a condemned

   scheme by prohibition of the use of admittedly valid parts of an invalid whole.”). District courts

   are expressly authorized to order the transfer or surrender of domain names in an in rem action

   against a domain name. See 15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited

   the remedy to that context. See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228,

   230 n.2, 231 (S.D.N.Y. 2004) (transferring Yesmoke.com domain name to plaintiff despite the fact

   that plaintiff did not own a trademark in the term “Yesmoke” and noting that § 1125 “neither states

   nor implies that an in rem action against the domain name constitutes the exclusive remedy for a

   plaintiff aggrieved by trademark violations in cyberspace”); Ford Motor Co., 441 F. Supp. 2d at

   853 (ordering the defendants to disclose all other domain registrations held by them and to transfer

   registration of a particular domain name to plaintiff in part under authority of 15 U.S.C. § 1116(a)).

          Here, Defendants have created an Internet-based counterfeiting scheme in which they are

   profiting from their deliberate misappropriation of Plaintiff’s rights. Accordingly, the Court may

   fashion injunctive relief to eliminate the means by which Defendants are conducting their unlawful

   activities. Ordering the cancellation or transfer of the Subject Domain Names identified on

   Schedule “A” of Plaintiff’s Motion for Entry of Final Default Judgment, see Mot. at 19–21, to

   Plaintiff, where they may be disabled from further use as platforms for the sale of counterfeit

   goods, is appropriate to achieve this end.




                                                        14
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 15 of 23



   IV.    CONCLUSION

          UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

   otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

   Motion for Entry of Final Default Judgment Against the Individuals, Partnerships, and

   Unincorporated Associations identified on Schedule “A” hereto (ECF No. 53) is GRANTED.

   Accordingly, it is hereby ORDERED AND ADJUDGED that:

          1.     Pursuant to Federal Rules of Civil Procedure 55 and 58, Final Default Judgment is

                 hereby entered in favor of Plaintiffs and against Defendants as to all counts of the

                 Amended Complaint.

          2.     Pursuant to Federal Rule of Civil Procedure 65, Defendants and their officers,

                 agents, representatives, servants, employees and attorneys, and all persons acting

                 in concert and participation with them are hereby PERMANENTLY

                 RESTRAINED AND ENJOINED from

                 a.     manufacturing or causing to be manufactured, importing, advertising, or
                        promoting, distributing, selling or offering to sell counterfeit and infringing
                        goods bearing Plaintiff’s trademarks identified in Paragraph 16 of the
                        Amended Complaint (the “Tiffany Marks”);

                 b.     using the Tiffany Marks in connection with the sale of any unauthorized
                        goods;

                 c.     using any logo, and/or layout which may be calculated to falsely advertise
                        the services or products of Defendants as being sponsored by, authorized
                        by, endorsed by, or in any way associated with Plaintiff;

                 d.     falsely representing themselves as being connected with Plaintiff, through
                        sponsorship or association;

                 e.     engaging in any act which is likely to falsely cause members of the trade
                        and/or of the purchasing public to believe any goods or services of
                        Defendants, are in any way endorsed by, approved by, and/or associated
                        with Plaintiff;



                                                      15
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 16 of 23



               f.     using any reproduction, counterfeit, copy, or colorable imitation of the
                      Tiffany Marks in connection with the publicity, promotion, sale, or
                      advertising of any goods sold by Defendants;

               g.     affixing, applying, annexing or using in connection with the sale of any
                      goods, a false description or representation, including words or other
                      symbols tending to falsely describe or represent goods offered for sale or
                      sold by Defendants as being those of Plaintiff or in any way endorsed by
                      Plaintiff;

               h.     otherwise unfairly competing with Plaintiff;

               i.     using the Tiffany Marks, or any confusingly similar trademarks, within
                      domain name extensions or on e-commerce marketplaces, social media, or
                      image hosting websites, metatags or other markers within website source
                      code, from use on any webpage (including as the title of any web page),
                      from any advertising links to other websites, from search engines’ databases
                      or cache memory, and any other form of use of such terms which is visible
                      to a computer user or serves to direct computer searches to Internet based
                      e-commerce stores, websites, businesses registered by, owned, or operated
                      by Defendants, including the Internet based e-commerce stores, photo
                      albums, and commercial Internet websites operating under all of the Seller
                      IDs and Subject Domain Name; and

               j.     effecting assignments or transfers, forming new entities or associations or
                      utilizing any other device for the purpose of circumventing or otherwise
                      avoiding the prohibitions set forth above.

         3.    Plaintiff is entitled to the following EQUITABLE RELIEF:

               a.     To give practical effect to the Permanent Injunction, the Subject Domain
                      Name identified on Schedule “A” hereto, is hereby ordered to be
                      IMMEDIATELY TRANSFERRED by Defendants, their assignees and/or
                      successors in interest or title, and the Registrar to Plaintiff’s control. To the
                      extent the current Registrar does not facilitate the transfer of the Subject
                      Domain Name to Plaintiff’s control within five (5) days of receipt of this
                      Judgment, upon Plaintiff’s request, the top level domain (TLD) Registry for
                      the Subject Domain Name, or its administrators, including backend registry
                      operators or administrators, shall, within thirty (30) days, (i) change the
                      Registrar of Record for the Subject Domain Name to a Registrar of
                      Plaintiff’s choosing, and that Registrar shall transfer the Subject Domain
                      Name to Plaintiff, or (ii) place the Subject Domain Name on Registry Hold
                      status for the life of the current registration, thus removing them from the
                      TLD zone files maintained by the Registry which link the Subject Domain
                      Name to the IP addresses where the associated website is hosted;



                                                     16
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 17 of 23



               b.   Defendants, their agent(s) or assign(s), shall assign all rights, title, and
                    interest, to its Subject Domain Name to Plaintiff and, if within five (5) days
                    of receipt of this Order a Defendant fails to make such an assignment, the
                    Court shall order the act to be done by another person appointed by the
                    Court at the Defendant’s expense, such as the Clerk of Court, pursuant to
                    Federal Rule of Civil Procedure 70(a);

               c.   Defendants, their agent(s) or assign(s), shall instruct all search engines to
                    permanently delist or deindex the Subject Domain Name and, if within five
                    (5) days of receipt of this Order a Defendant fails to make such a written
                    instruction, the Court shall order the act to be done by another person
                    appointed by the court at the Defendant’s expense, such as the Clerk of
                    Court, pursuant to Federal Rule of Civil Procedure 70(a);

               d.   The Plaintiff may serve this injunction on any e-mail service provider with
                    a request that the service provider permanently suspend the e-mail addresses
                    which are used by the Defendants in connection with the Defendants’
                    promotion, offering for sale, and/or sale of goods using counterfeits, and/or
                    infringements of the Tiffany Marks;

               e.   Upon the Plaintiff’s request, any messaging service and Internet
                    marketplace, social media, and image hosting website operators and/or
                    administrators for the Seller IDs, including but not limited to Alibaba.com
                    Hong Kong Limited, which operates the AliExpress.com platform,
                    DHgate.com, Instagram.com, Joom.com, Wanelo.co, WhatsApp,
                    Wish.com, and Yupoo.com, shall permanently remove from the multiple
                    platforms, which include, inter alia, a Direct platform, Group platform,
                    Seller Product Management platform, Vendor Product Management
                    platform, and Brand Registry platform, any and all listings and associated
                    images of goods bearing and/or using counterfeits and/or infringements of
                    the Tiffany Marks via the e-commerce stores and Internet based photo
                    albums operating under the Seller IDs on Schedule “A” hereto, and any
                    other listings and images of goods bearing and/or using counterfeits and/or
                    infringements of the Tiffany Marks associated with and/or linked to the
                    same sellers or any other e-commerce store names, photo albums, seller
                    identification names, user names, private messaging accounts being used
                    and/or controlled by the Defendants to promote, offer for sale and/or sell
                    goods bearing and/or using counterfeits and/or infringements of the Tiffany
                    Marks;

               f.   Upon the Plaintiff’s request, any Internet marketplace, social media, and
                    image hosting website operators and/or administrators who are in
                    possession, custody, or control of the Defendants’ goods bearing and/or
                    using one or more of the Tiffany Marks, including but not limited to
                    Alibaba.com Hong Kong Limited, which operates the AliExpress.com
                    platform, DHgate.com, Instagram.com, Joom.com, Wanelo.co, WhatsApp,


                                                 17
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 18 of 23



                      Wish.com, and Yupoo.com, shall permanently cease fulfillment of and
                      sequester those goods, and surrender the same to the Plaintiff; and

               g.     Upon Plaintiff’s request, Defendants shall request, in writing, permanent
                      termination of any Seller IDs, messaging services, user names, and social
                      media accounts they own, operate, or control on any messaging service and
                      social media platform specifically including but not limited to, Alibaba.com
                      Hong Kong Limited, which operates the AliExpress.com platform,
                      DHgate.com, Instagram.com, Joom.com, Wanelo.co, WhatsApp,
                      Wish.com, and Yupoo.com.

         4.    Plaintiff is entitled to the following statutory damages in addition to the permanent

               injunctive relief awarded to Plaintiff:

               a.     Plaintiff is awarded $1,000,000.00 against each Defendant pursuant to 15

                      U.S.C. § 1117(c), for which let execution issue forthwith.

         5.    All funds currently restrained or held on account for all Defendants by all financial

               institutions, payment processors, bank, escrow services, money transmitters, or

               marketplace platforms, including but not limited to, Alibaba.com Hong Kong

               Limited, which operates the AliExpress.com platform (“AliExpress”), Zhejiang

               Ant Small and Micro Financial Services Group Co., Ltd. (“Ant Financial

               Services”), AliPay (China) Internet Technology Co. Ltd. and Alipay.com Co., Ltd.

               (collectively, “Alipay”), Worldpay US, Inc. (“Worldpay”), Dunhuang Group which

               operates the DHgate.com and DHPay.com platforms, Camel FinTech Inc, SIA

               Joom, which operates the Joom.com platform (“Joom”), PayPal, Inc. (“PayPal”),

               Wanelo.co (“Wanelo”), Stripe, Inc. (“Stripe”), and ContextLogic, Inc., which

               operates the Wish.com website (“ContextLogic”), and their related companies and

               affiliates, are to be immediately (within 5 business days) transferred by the

               previously referred to financial institutions, payment processors, bank, escrow

               services, money transmitters, or marketplace platforms and by Defendant, to


                                                     18
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 19 of 23



                  Plaintiff and/or Plaintiff’s counsel in partial satisfaction of the monetary judgment

                  entered herein against each Defendant. All financial institutions, payment

                  processors, bank, escrow services, money transmitters, or marketplace platforms,

                  including but not limited to AliExpress, Ant Financial Services, Alipay, Worldpay,

                  Dunhuang Group which operates the DHgate.com and DHPay.com platforms,

                  Camel FinTech Inc, Joom, PayPal, Wanelo, Stripe, and ContextLogic, and their

                  related companies and affiliates, shall provide to Plaintiff at the time the funds are

                  released, a breakdown reflecting the (i) total funds restrained in this matter per

                  Defendant; (ii) the total chargebacks, refunds, and/or transaction reversals deducted

                  from each Defendant’s funds restrained prior to release; and (iii) the total funds

                  released per Defendant to Plaintiff.

          6.      Plaintiff is awarded interest from the date of this Order, compounded annually

                  pursuant to the provisions of 28 U.S.C. § 1961.

          7.      The Court retains jurisdiction to enforce this Judgment and permanent injunction.

          8.      The Clerk of Court SHALL RELEASE the $10,000.00 bond posted by Plaintiff.

   The Clerk of Court is instructed to CLOSE this case. All pending motions, if any, are DENIED

   AS MOOT.

                                                                26th day of June, 2020.
          DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE


   c: All counsel of record




                                                         19
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 20 of 23



                                       SCHEDULE “A”
                      DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN
                       NAME, PAYMENT ACCOUNTS AND MEANS OF CONTACT

                Defendant/Seller                          Financial     Infringing    Additional
Def.                                 Store No. /
                  ID/Subject                              Account /      Product        Means
No.                                  Store URL
                 Domain Name                                Payee        Number       of Contact
        GUOGUOSHENGYI               Store      No.
1
       BEANS Store                  4991400           Aliexpress      33019537250
                                    Store      No.
2
       sicily Store                 5478104           Aliexpress      4000453110366
                                    Store      No.
3
       Suri Store                   5484262           Aliexpress      4000468281890
                                     Store No.
4
       Alex_alex                    21273789          DHGATE          482743591
                                    Store      No.
7
       beichongjewelry              20325209          DHGATE          399872096
                                    Store      No.
8
       brose1                       20198299          DHGATE          408795053
                                    Store      No.
9
       cocoluxury                   21242009          DHGATE          479186359
                                     Store No.
10
       designer_a_lee               21259949          DHGATE          458726030
                                    Store      No.
11
       dh shopping02                21175412          DHGATE          468275856
                                     Store No.
13
       domesticcat                  21211044          DHGATE          501428144
                                    Store      No.
15
       jewelry_farr                 21153428          DHGATE          478661325
                                     Store No.
16
       Ligongda6                    21211889          DHGATE          457171553
                                    Store      No.
17
       mickeybigmouse               21175418          DHGATE          462651736
                                    Store      No.
19
       uppoint                      21159557          DHGATE          432527737
                                    Store      No.
23
       yingwei9688                  21285645          DHGATE          486569451
                                     Store No.
24
       zj475633650                  21043396          DHGATE          502304710
                                    Store      No.
25
       a8903                        21224967          DHGATE          514951765
                                    Store      No.
26
       aa89650002                   21155319          DHGATE          514948764
                                     Store No.
28
       Ameis                        20776158          DHGATE          466435145

                                                     20
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 21 of 23



                               Store      No.
29
     az2027                    21200104          DHGATE       516012637
                               Store      No.
31
     cc89650004                21156328          DHGATE       515859618
                                Store No.
32
     cgnfgnfdb                 21415215          DHGATE       515068205
                               Store      No.
35
     Cygj111                   21091164          DHGATE       447754908
                               Store      No.
36
     dodogogo                  21424032          DHGATE       512860570
                               Store      No.                             pinkhenan@
37
     Dunhang05                 21037653          DHGATE       496944264   gmail.com
                                Store No.
38
     Enjoy_time                20755081          DHGATE       494273163
                               Store      No.
40
     Gg1125                    21251954          DHGATE       514945848
                               Store      No.
41
     go888store                21200507          DHGATE       448320476
                                Store No.
43
     Goodsyiwu                 19956338          DHGATE       405095024
                               Store      No.
44
     Goood4store               21200508          DHGATE       494833899
                               Store      No.
46
     Hot4u                     21200836          DHGATE       500978319
                                Store No.
48
     Junemay                   21016220          DHGATE       473809043
                               Store      No.
49
     kewl333                   21438422          DHGATE       519774143
                               Store      No.
50
     lifengxia2020             21400194          DHGATE       514943132
                                Store No.
52
     lxh849880872              20972538          DHGATE       515853134
                               Store      No.
53
     Mandyjewelry02            21059845          DHGATE       415841816
                                                                           szpanmoer@
                                                                               163.com
53                                                286342755                 15368967@
     mandyjewelry.cn                             @qq.com                  qq.com
                                https://1803
                                8178719.x.y
                               upoo.com/al                                   WhatsApp:
53                             bums/67355      286342755                   +86180 9891
     18038178719               195?uid=1      @qq.com                     2518
                               Store      No.
55
     qiye005                   21410882       DHGATE          514928232


                                                21
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 22 of 23



                               Store      No.
56
     qiye006                   21410784          DHGATE       516687118
                               Store      No.
57
     qiye007                   21410785          DHGATE       516676178
                               Store      No.
58
     qiye008                   21410884          DHGATE       516651806
                                Store No.
59
     uphot                     21159556          DHGATE       455820230
                               Store      No.
60
     Ustore8                   21200501          DHGATE       498880903
                               Store      No.
61
     w0040                     21432502          DHGATE       516522143
                               Store      No.
62
     w0043                     21433215          DHGATE       519516641
                                Store No.
63
     wanshihengtong            21345787          DHGATE       503212299
                               Store      No.
64
     xiaohongliang2020         21403359          DHGATE       514940799
                               Store      No.
65
     Xiaopi1008                20368185          DHGATE       507189439
                                Store No.
67
     yaoming_logo              21239948          DHGATE       514946931
                               Store      No.
69
     z632529                   21211678          DHGATE       488326316
                               Store      No.
70
     Zj501288                  20087400          DHGATE       466006841
                                                                                 WhatsApp:
                                                                                   +86 135
                                                                                 4448 9828
                                 https://www                                         Email:
72                             .instagram.c                                    sevenfantasti
                               om/sylvia77        332164401                    c@hotmail.c
     sylvia77love              love/             @qq.com      B544ZaTJhxT     om
                                1513248244
                                727993520-
73                              207-3-709-         Joom USA   5cc0376736b54
     AD-Hanjin31               1454639044        Inc          d0101644cb0
                                1506395754
                                306861932-
74                              16-3-709-          Joom USA   5cb6e83036b54
     irene1                    2900369617        Inc          d0101323fb3
77   My Jersey Shop            https://wane
                               lo.co/myjers      Wanelo       76992782
77   myjerseysshop
                               eysshop


                                                22
Case 0:20-cv-60299-KMM Document 59 Entered on FLSD Docket 06/26/2020 Page 23 of 23



                                583294ce15
                                91451165f1       PayPal *   5d4f86b5c3551
78
     Yiwu wholesale mall       2d50           Wish          273df5ae86a




                                             23
